ORDER
PER CURIAM
AND NOW, this 3rd day of March, 2016, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner are:
(1) Whether the Commonwealth Court erred when it reversed the trial court and held that an Act 111 arbitration award that set a minimum number of firefighters on duty per shift should be vacated because the number of firefighters on duty per shift, which is rationally related to the terms and conditions of employment of the firefighters since it is a safety issue, unduly infringes upon the exercise of an employer’s managerial responsibilities?
(2) Whether the Commonwealth Court erred when it reversed the trial court and held that an Act 111 arbitration award that set a minimum number of firefighters on duty per shift should be vacated because the number of firefighters on duty per shift unduly infringes upon the exercise of an employer’s managerial responsibilities when there was no evidence of any undue infringement presented to the Act 111 panel?
Justice Eakin did not participate in the consideration or decision of this matter.